Citation Nr: 0516281	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  98-14 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
October 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied reopening the claim for service 
connection for a low back disorder.

In March 2004, the Board determined that the veteran had 
submitted new and material evidence and reopened the 
veteran's claim for service connection for a low back 
disorder and remanded it for additional development and 
adjudicative action.  The case has been returned to the Board 
for further appellate review. 


FINDING OF FACT

A low back disorder is reasonably attributable to service.


CONCLUSION OF LAW

A low back disorder was incurred in service.  38 U.S.C.A. 
§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds that it is 
unnecessary to address its applicability in this case in view 
of the disposition reached herein.

The service medical records show that the veteran sustained a 
mild strain to his left shoulder in March 1971.  Separation 
examination showed that clinical evaluations of the upper 
extremities and the spine and other musculoskeletal system 
were normal.  

In June 1976, the veteran filed a VA Form 21-526, Veteran's 
Application for Compensation or Pension, stating that he was 
seeking compensation for a left shoulder injury.  At a 
November 1976 VA examination, the veteran stated that he had 
injured his shoulder in March 1971 during training.  He also 
stated he was under "considerable physical stress" and 
developed low back pain during training as well.  Following 
physical examination, the examiner entered a diagnosis of 
intermittent low back pain, secondary to musculoligamentous 
strain.  He stated the examination was "essentially 
normal."  

VA treatment records, dated in 1997, show that the veteran 
was seen for back pain.  He reported that he had developed 
back problems 25 years prior.  He was diagnosed with chronic 
lumbar pain secondary to strain/sprain.  

In the March 2004 remand portion of the Board decision, it 
requested that the veteran be examined and that:

The medical specialist must be requested 
to express an opinion as to whether it is 
at least as likely as not that any low 
back disorder(s) found on examination 
is/are related to service (injury 
therein), or if pre-existing service, 
was/were aggravated thereby?

An examination was accomplished in April 2004.  There, the 
examiner noted the lack of findings in the service medical 
records of any back injury (he stated he reviewed the 
veteran's claims file prior to examining him).  He also noted 
that the veteran reported at the 1976 VA examination that his 
back problems started in 1972.  Following physical 
examination, he entered a diagnosis of "Chronic mechanical 
low back pain that began, by [the veteran's] history, during 
the service in 1972.  X-rays showed severe degenerative disc 
disease at L5-S1 with vacuum phenomenon and osteophytes at L5 
and S1.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of service 
connection for a low back disorder.  While the veteran's 
service medical records do not show that he sustained a low 
back injury in service, he is competent to state that he 
sustained an injury or developed back pain, as these are 
observable conditions.  When the veteran first filed a claim 
for compensation in 1976, he indicated he was seeking service 
connection for a left shoulder disorder.  It was at the 
November 1976 examination that he first reported back pain 
stating that due to the physical stresses he was under, he 
developed back pain.  The fact that the veteran's complaints 
regarding his back pain were not registered in association 
with filing a claim for monetary benefits lends credence to 
this evidentiary concern.  The examiner diagnosed the veteran 
with a low back disorder, which was approximately three years 
following the veteran's discharge from service.  

At the time of the April 2004 examination, the VA examiner 
noted that the service medical records were silent for any 
findings related to the veteran's back.  He also noted the 
history the veteran reported at the time of the November 1976 
VA examination.  Based upon the veteran's history, the 
examiner attributed the veteran's current low back disorder 
to his service.  

In the March 2004 remand portion of the Board's decision, it 
specifically requested that the examiner state whether it is 
at least as likely as not that any low back disorder was 
incurred in or aggravated by service.  The examiner 
attributed the low back disorder to the veteran's service.  
If this opinion was insufficient, it should have been sent 
back to the examiner for clarification.  There is no 
competent evidence to refute the VA physician's opinion.  
Accordingly, resolving all reasonable doubt in favor of the 
veteran, the Board finds that service connection for a low 
back disorder is warranted.  38 C.F.R. § 3.102 (2004); 
Gilbert, 1 Vet. App. at 55.  


ORDER

Service connection for a low back disorder is granted.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


